Citation Nr: 0124071	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had service 
from November 1942 to September 1944.

A May 1999 rating decision denied service connection for 
cause of death on the basis that there was no evidence to 
suggest that the veteran's multiple joint arthritis 
contributed materially or substantially to the veteran's 
death, which resulted from cardiac disease.  The rating 
decision also denied dependency and compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 because the veteran had not 
received a total disability rating until May 7, 1990, and was 
therefore not continuously rated totally disabled by reason 
of service-connected disabilities for five years from the 
date of discharge from military service or for a period of 10 
years or more immediately preceding the death of the veteran.  

The Board of Veterans' Appeals (Board) initially notes that 
the action requested in the Board's remand in November 2000 
has been accomplished to the extent possible.  This case is 
now ready for appellate consideration.

As indicated, the appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7905, -7906, -7908 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department of Veterans Affairs to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-- are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed rulemaking.



FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for multiple joint arthritis, rated as 90 percent 
disabling.

2.  The death of the veteran occurred on April 19, 1999 and 
was the result of ventricular fibrillation to asystole that 
was in turn due to arteriosclerotic heart disease (ASHD) and 
chronic heart failure (CHF). 

3.  There is no competent medical evidence of record linking 
the veteran's fatal conditions to service or to service-
connected disability, and there is no competent evidence of 
record to show that a service-connected disability caused or 
contributed substantially and materially to cause death.  


CONCLUSIONS OF LAW

1.  Ventricular fibrillation to asystole, ASHD and CHF were 
not incurred in or aggravated during the veteran's active 
military service; may not be presumed to have been incurred 
in service; and were not proximately due to or the result of 
a service-connected disease or disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309, 3.310 (2001).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board once again notes that this matter 
was previously remanded in November 2000, and that the 
purpose of the remand was to enable the RO to conduct further 
evidentiary and other appropriate development pursuant to the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board observes that additional Department of 
Veterans Affairs (VA) treatment records were obtained by the 
RO, an opinion relating to the issue of nexus was obtained by 
the RO, and it was the opinion of the appellant's service 
representative in September 2001 that all the necessary 
development of these claims had been afforded the appellant.  
The Board's review of the record further reflects that there 
is no indication that there are any outstanding relevant 
documents that have not already been obtained, and since the 
appellant has been placed on notice of the law and 
regulations pertinent to her claims, the Board finds that 
further notice of this information would be both redundant 
and unnecessary.  

While the Board notes that the Secretary has recently 
promulgated regulations to further implement the guidelines 
set forth in the VCAA, the Board's review of those 
regulations does not reveal any additional notice and/or 
development requirements that have not already been 
accomplished or that an additional opinion is necessary to 
evaluate these claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
matter has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Under the basic law, service connection may be established 
for disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety (90) days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

As was noted previously, the veteran's death certificate 
discloses that his death was caused by ventricular 
fibrillation to asystole, which in turn resulted from ASHD 
and CHF.  Review of the record discloses no evidence of 
cardiovascular disease either in service or for many years 
thereafter, and as was noted by the Board when it denied the 
veteran's claim for service connection for organic heart 
disease in May 1980, following a January 1944 in-service 
diagnosis of moderately severe neurocirculatory asthenia, 
cause unknown, a report of physical examination in September 
1944 reflects that the cardiovascular system was normal, and 
subsequent in-service X-rays of the heart in September 1944 
were interpreted to reveal negative findings.  

In May 1980, the Board further noted that at the time of the 
veteran's original application for disability benefits in 
September 1944, he had no complaints relative to his 
cardiovascular system and October 1945 VA examination of the 
cardiovascular system once again revealed negative findings.

The veteran was originally granted service connection for his 
service-connected disability by a rating decision in February 
1946, at which time he was assigned a 30 percent evaluation 
from September 1944 to April 1946, and a 20 percent 
evaluation from April 1946.  

Thereafter, the record does reflect some disturbance of heart 
rhythm in November 1957, with totally irregular cardiac 
arrhythmia, blood pressure at 114/86, and a ventricular rate 
of 150 per minute.  The veteran complained of various 
symptoms since the evening before and denied similar previous 
episodes.  Two days after an initial electrocardiogram (EKG) 
revealed auricular fibrillation.  A second tracing was found 
to be within normal limits, and it was indicated that 
fibrillation had converted to a regular rhythm within 6 to 8 
hours and that no arrhythmia reoccurred.  The diagnosis was 
paroxysmal atrial fibrillation due to unknown cause.  A 
November 1959 rating action denied service connection for 
paroxysmal atrial fibrillation.

At the time of VA examination in February 1978, the veteran 
reported a history of intermittent periods of fibrillation 
characterized as brief episodes of palpation about one or 
twice a week, usually relieved in 1 or 2 hours by rest and 
medication.  Examination at this time revealed blood pressure 
of 132/80, and a regular heart rate, but there was a short, 
faint diastolic blow along the left sternal border.  Cardiac 
rhythm was described as regular.  The diagnosis was organic 
heart disease, probably due to coronary atherosclerosis with 
a history of repeated bouts of atrial fibrillation and with 
mild angina pectoris.

An April 1978 rating decision increased the evaluation for 
the veteran's service-connected disability to 30 percent, 
effective from November 1977.  Entitlement to service 
connection for organic heart disease was denied by the Board 
of Veterans' Appeals in a decision of May 2, 1980.

VA cardiological consultation in March 1981 revealed findings 
of poorly controlled paroxysmal atrial tachycardia (PAT) and 
a late systolic click was suspected.  It was also noted that 
the veteran might have a mitral valve prolapse syndrome in 
light of his long history of PAT dated back to the time when 
he was 38 years old.  A hospitalization was planned for May 
1981, and the impression of a Dr. H. included 
tachyarrhythmias - PAT by history time 20 years.  An entry 
from a second VA physician indicates his agreement with Dr. 
H.'s evaluation, and that coronary arteriography was planned 
to determine the presence of coronary artery disease.

May 1981 VA cardiac catheterization revealed nearly normal 
coronary arteries with a 40 percent narrowing of the mid left 
anterior descending, and ventriculogram demonstrated mild 
mitral valve prolapse.  Because of these findings, it was 
believed that the veteran's chest pain was related to mitral 
valve prolapse and not coronary artery disease.  

A June 1985 rating decision increased the evaluation for the 
veteran's multiple joint arthritis to 50 percent from June 
1985.  VA examination in December 1986 indicated a diagnosis 
that included organic heart disease with episodes of proximal 
articular fibrillation documented since 1977.  VA treatment 
records from October 1989 reflect that the veteran was 
evaluated for left-sided chest pain.  At this time, the 
veteran reported a history of intermittent atrial 
fibrillation since 1945.  

VA hospital records from December 1989 again reflect the 
veteran's report of atrial fibrillation since 1945, although 
he also noted that cardiac arrhythmias were initially 
diagnosed in 1959.  January 1990 VA hospital records reflect 
the veteran's report of atypical chest pain which was similar 
to pain he previously experienced in 1981.

An August 1990 rating decision increased the evaluation for 
the veteran's multiple joint arthritis to 90 percent, 
effective from May 1990.  An April 1992 Board decision 
granted the veteran a total disability rating based on 
individual unemployability, and a June 1992 rating decision 
assigned such evaluation from May 7, 1990.

VA hospital records from February to September 1994 reflect a 
medical history of atrial fibrillation, congestive heart 
failure, coronary artery disease and cardiac arrest in 1989.  
VA examination for housebound status revealed diagnoses that 
included coronary artery disease with atrial fibrillation.

VA hospital records from November 1996 indicate a remote 
history of atrial fibrillation with a questionable diagnosis 
in 1945.  A discharge summary further indicates that the 
veteran had intermittently been on quinidine for this, but 
had not been taking it prior to this admission.

Private hospital records from February 1997 reflect that the 
veteran's spouse reported that the veteran had experienced 
atrial fibrillation since 1944, and that he had been on 
multiple medications in the past.  At the time of this 
admission, the veteran complained of some dull fluttering 
pain in his chest which later resolved, and the assessment 
was that current symptoms were due to a new atrial flutter 
with rapid heart rate of 150.  It was noted that the veteran 
had a flutter and atrial fibrillation in the past, but the 
reporting physician did not link any current coronary symptom 
or disability to any symptom or disability experienced in 
military service.  The discharge diagnosis included atrial 
flutter with 2 to 1 conduction.

VA hospital records from April 1997 indicate that the 
veteran's past medical history included "[a]trial 
fibrillation diagnosed in 1945?"  The veteran further 
reported a history of fast heart rhythm for the past 50 
years.  

August 1998 VA outpatient treatment records reveal that the 
veteran requested a refill of his medication for atrial 
fibrillation.

Private terminal hospitalization records from April 1999 
indicate a history of atrial fibrillation in the past and on 
entry into the hospital, the veteran was found to be in 
ventricular fibrillation and asystole with an occasional 
heart beat.  Efforts to resuscitate the veteran were 
unsuccessful.

A death certificate indicates that the death of the veteran 
occurred on April 19, 1999 and was the result of ventricular 
fibrillation to asystole that was in turn due to ASHD and 
CHF.

In January 2001, a VA physician reviewed the veteran's claims 
and medical files, and noted that the medical records were 
void of any diagnosis of treatment of a heart condition in 
the military service.  Primary medical problems were multiple 
joint arthritis and organic heart disease with paroxysmal 
atrial fibrillation, documented since 1977.  It was the 
opinion of this examiner that there was no direct causal 
connection between the service-connected medical problem of 
multiple joint arthritis and the stated cardiac cause of 
death.  The examiner further commented that the stress of 
multiple joint arthritis could have aggravated the congestive 
heart failure, but explained in a subsequent report in 
February 2001 that this statement was not an admission that 
the multiple joint arthritis was a plausible or even possible 
contributing factor, and that it was as likely as not that 
the veteran's multiple joint arthritis did not contribute to 
the ventricular fibrillation due to ASHD and CHF.

II.  Analysis

The evidence of record shows that the veteran was 76 years 
old when he died in April 1999.  A death certificate reveals 
that the veteran's cause of death was ventricular 
fibrillation to asystole due to ASHD and CHF, but the 
preponderance of the evidence is against any connection 
between the veteran's fatal conditions and service, a period 
of one year after service, or service-connected multiple 
joint arthritis.  

In the instant case, the evidence in support of the assertion 
that the veteran had atrial fibrillation in service that was 
related to ventricular fibrillation to asystole due to ASHD 
and CHF, or that his fatal conditions were related to his 
service-connected multiple joint arthritis, consists mainly 
of the appellant's own statements.  However, while it has 
been held that a lay person can provide probative eyewitness 
evidence of visible symptoms, a lay person can not provide 
probative evidence as to matters which require specialized 
knowledge acquired through experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the appellant, as a lay party (there is no evidence that 
appellant has any relevant expertise), is not competent to 
render a medical opinion as to whether the veteran had any 
coronary symptoms in service that were related to the 
ventricular fibrillation to asystole due to ASHD and CHF that 
caused the veteran's death, or the relationship, if any, 
between such cardiovascular disability and the veteran's 
service-connected multiple joint arthritis.  

The evidence of record also does not demonstrate any 
competent medical evidence specifically linking the cardiac 
disability that caused the veteran's death to the veteran's 
period of service, a period of one year after service, or to 
service-connected disability.  Instead, the contemporaneous 
medical evidence reflects that following a January 1944 in-
service diagnosis of moderately severe neurocirculatory 
asthenia, cause unknown, an in-service report of physical 
examination in September 1944 reflects that the 
cardiovascular system was normal, and subsequent in-service 
X-rays of the heart in September 1944 were interpreted to 
reveal negative findings.  In addition, following treatment 
during service in January 1944 and at the time of the 
veteran's original application for disability benefits in 
September 1944, he had no complaints relative to his 
cardiovascular system and October 1945 VA examination of the 
cardiovascular system once again revealed negative findings.  
Thereafter, the record does not reflect disturbance of heart 
rhythm until November 1957, at which time there was a 
diagnosis of paroxysmal atrial fibrillation due to unknown 
cause.  Thus, the more contemporaneous medical evidence 
reflects that the in-service neurocirculatory asthenia was 
never associated with any specific cardiac disability during 
service, and, in fact, reflects negative cardiovascular 
findings until years after service in 1957.  It is also noted 
that even with the diagnosis in 1957, such condition was not 
related to service by the veteran or the treating physician.  
In fact, the first specific statement of medical history is 
found in the VA cardiological consultation report from March 
1981 wherein poorly controlled PAT was indicated to originate 
from 20 years earlier.  Interestingly, it was not until 
October 1989, that VA treatment records noted the veteran's 
report of a history of intermittent atrial fibrillation since 
1945.

The Board would like to further note that its decision to 
favor the contemporaneous medical evidence over the lay 
opinions of the appellant as to the probable onset of cardiac 
symptoms is additionally based on the longstanding precedent 
that contemporaneous statements are to be favored over more 
current statements of medical diagnosis and history.  Burns 
v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993); United States v. 
Gypsum Co., 333 U.S. 364, 396, 68 S. Ct. 525 (1947).  
Consequently, the Board finds that the veteran's statements 
of recent onset of symptoms in November 1957 and the lack of 
any statements from the veteran of cardiovascular complaints 
from January 1944 to November 1957 are to be accorded far 
more probative value than more recent interpretations of that 
evidence, especially by a lay witness.  

Similarly, a medical opinion predicated on the more 
contemporaneous records of diagnoses and medical history 
should also be accorded more probative value than any opinion 
that is not, and the January 2001 examiner clearly indicated 
that he reviewed all of the evidence of record in conjunction 
with reaching the opinion that the medical records were void 
of any diagnosis of treatment of a heart condition in the 
military service.  Moreover, with respect to the issue of 
whether the veteran's service-connected multiple joint 
arthritis was causally related to his cause of death, the 
examiner opined that it was as likely as not that the 
veteran's multiple joint arthritis did not contribute to the 
ventricular fibrillation due to ASHD and CHF.  While the 
examiner went further to comment initially in January 2001 
that the arthritis could have aggravated the veteran's 
congestive heart failure, he explained in a subsequent report 
in February 2001 that this statement was not an admission 
that the multiple joint arthritis was a plausible or even 
possible contributing factor.  The Board would further 
interpret the examiner's explanation to mean that while he 
was prepared to speculate that arthritis may have temporarily 
aggravated the veteran cardiovascular disability on an 
intermittent basis, he was not prepared to conclude that 
there was some measure of permanently increased cardiac 
disability specifically referable to the veteran's service-
connected disability.  

In summary, the Board finds that the preponderance of the 
evidence of record shows that the cardiac disability that 
caused the veteran's death had its onset years after service, 
and was not causally related to the veteran's service-
connected multiple joint arthritis.  


ORDER

The claim for service connection for cause of death is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

